1                                                                   The Honorable Michelle L. Peterson

2

3

4

5

6
                                    UNITED STATES DISTRICT COURT
7                                  WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
8
     ESTATE OF MILDRED HOSKINS,
9                                                          Case No. C20-75-MLP
                                              Plaintiff,
10
             v.                                            STIPULATION AND AGREED ORDER
11                                                         OF DISMISSAL
12
     NATIONSTAR MORTGAGE, LLC, d/b/a
     CHAMPION MORTGAGE,
13
                                            Defendant.
14

15
             Plaintiffs and Defendant Nationstar Mortgage, LLC, d/b/a Champion Mortgage
16
     (“Champion”) by and through their attorneys of record, and hereby stipulate and agree that this
17

18
     matter has been fully settled by the parties to this stipulation and all claims shall be dismissed

19   with prejudice and without costs to any party.

20           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

21           DATED July 9, 2021.

22    HARPER LAW OFFICES, INC., P.S.                       MALCOM & CISNEROS, A Law
                                                           Corporation
23                                                         By: /s/ Nathan F. Smith
      By: /s/ Joseph T.G. Harper
      Joseph T.G. Harper, WSBA #34297                      Nathan F. Smith, WSBA #43160
24
      8310 S. Park Avenue                                  2112 Business Center Drive
25    Tacoma, WA 98408                                     Irvine, CA 92612
      Phone: (253) 212-2450                                Phone: (949) 252-9400
                                                                   HARPER LAW OFFICES, Inc. P.S.
     Stipulation and Agreed Order Dismissal - 1                    8310 S. Park Ave.
                                                                   Tacoma, WA. 98408
                                                                   253-212-2450/Fax: 253-212-2467
      E-mail : harperlawoffices@comcast.net       Email: nathan@mclaw.org
1     Attorneys for Plaintiff Estate of Mildred   Attorneys for Defendant Nationstar Mortgage,
      Hoskins.                                    LLC, d/b/a Champion Mortgage.
2

3

4
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
5

6
             DATED this 9th day of July, 2021.
7


                                                   A
8

9                                                  MICHELLE L. PETERSON
                                                   United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                          HARPER LAW OFFICES, Inc. P.S.
     Stipulation and Agreed Order Dismissal - 2           8310 S. Park Ave.
                                                          Tacoma, WA. 98408
                                                          253-212-2450/Fax: 253-212-2467
